DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 7/28/2022, have been reviewed and considered.  Claims 11-14 have been amended and claims 15-20 have been canceled.  Therefore, claims 1-14 are currently pending wherein claims 1-10 have been previously withdrawn.  
In response to the previous amendment, the applicant amended independent claim 11 to include the preamble “A method of implementing a portable, mountless, dual-plate apparatus”.  When reading the preamble in the context of the entire claim, the recitation “portable”, “mountless” and “dual-plate” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Regardless, note that the apparatus of SATOMA is “portable” because the apparatus can be removed from the auxiliary bed (3) using locking screw (13) thus allowing the apparatus of SATMOMA to also be considered “mountless”.  Additionally, note that when in use, the auxiliary bed (3) of SATOMA supports the apparatus, thus meaning that the apparatus is mountless because the auxiliary bed is the mount and the auxiliary bed is separate from the apparatus.  Additionally, the term “dual-plate” does not prevent the prior art from having more than two plates because of the transitional term, “comprising”.  Regardless, plates 10 and 30 are attached together defining a bottom plate and plates 50 and 70 are attached together defining a top plate thus disclosing a “dual-plate apparatus” as claimed.  
The applicant further amended independent claim 11 to include the negative limitation that “the apparatus is not mounted to the sewing machine”.  The apparatus of SATOMA can be considered not mounted to a sewing machine, given the broadest reasonable interpretation of the negative limitation, because the apparatus of SATOMA is mounted to an auxiliary bed (3) when in use, not a stitching head or even a main bed located below a stitching head (Fig. 5).  The auxiliary bed (3) of SATOMA does not have to be considered a component of the sewing machine because it is an additional support.  Lastly, regarding page 6 of the applicant’s remarks, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the prior art rejection(s) of the previous Office Action still stands and this Office Action is considered a Final Rejection.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATOMA (US 5,441,002).
Regarding claim 11, SATOMA discloses a method of implementing a portable, mountless, dual-plate apparatus having a top plate (50) removably coupled to a corresponding bottom plate (10 and 30), wherein the bottom plate has a curved end (35, 37, 39, 41), and the top plate has a curved end (52, 53) that cradles the bottom plate curved end (at least 35, 37 thereof), and wherein the bottom plate has a hook (37, 39, 42) with a hook loop (section 39) and a hook end (41; specifically 42), and wherein the top plate and the bottom plate are substantially similar in width (Figures 1-5).  SATOMA discloses the method steps comprising a) selecting fabric (combination of W and T2; figures 5 and 6C) (since a fabric is being used with the device, SATOMA is inherently disclosing a fabric selection step because the fabric was “chosen” to be hemmed); b) threading the fabric through the hook of the bottom plate and around the hook loop to create a fold with a fabric overhang having a fabric edge (Fig. 5); c) placing the top plate over the bottom plate by inserting the bottom plate curved end into a center space of a top plate open end to where the top plate curved end cradles the hook (Figures 2 and 5; note elements 16, 17 and 56-59) (additionally, note para 7, lines 32-38); d) pulling the fabric overhang through the center space (Fig. 5); e) placing the apparatus with fabric on one side of a sewing machine having a needle, thread, and needle plate, and where the apparatus is not mounted to the sewing machine (col. 2, lines 7-11) (Figures 1 and 5) (Refer to Response section above); f) placing the pulled fabric overhang over the needle plate to start sewing a seam (col. 2, lines 7-11) (Figures 1 and 5); and g) activating the sewing machine to sew a seam (col. 7, lines 54-61) (col. 2, lines 7-11).
Regarding claim 12, SATOMA discloses pulling the fabric with the sewed seam over the needle plate of the sewing machine and through the other side of the sewing machine in a manner parallel to the front of the sewing machine while the apparatus is not mounted to the sewing machine (fig. 1) (note the direction of the work retainer or presser foot 4) (refer to Response section above). 
Regarding claim 13, SATOMA discloses adjusting the width of the center of the apparatus by pulling the top plate curved end away from the hook (note element 57) (Figures 1, 2 and 5).
Regarding claim 14, SATOMA discloses securing the top plate (50) to the bottom plate (10) by threading a fastener (17) through an aperture (59) of the top plate wherein the top plate has an adjustment bracket (58) and a regulator (56 or 57) (figures 2 and 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732